DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers IN201721047112 required by 37 CFR 1.55.

	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on April 28, 2018. It is noted, however, that applicant has not filed a certified copy of the 201821016142 application as required by 37 CFR 1.55.

Election/Restrictions
	Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2021.

Response to Amendment
The Examiner acknowledges the amendments to address objections to the claims. The prior objections are withdrawn.
	The Examiner acknowledges the amendments to address the 112b rejections. The prior 112b rejections are withdrawn.
	The Examiner acknowledges the amendments to address the 103 rejections. The prior 103 rejections are withdrawn.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Sandelands on 5/18/2022.


The application has been amended as follows: 

IN THE CLAIMS
1. 	A self-powered and timer based solar panel cleaning system comprising a structure (3) being supported through a plurality of driving wheels (4) that bidirectionally carry said structure (3) along a length of a solar panel row and in a width direction of a solar panel width during a cleaning operation; said structure (3) resting on a first platform located adjacent to an edge of a solar panel array (2) and moving towards a second platform located at an opposite edge of the solar panel array (2) and vice-versa;
	said structure (3) having a plurality of cleaning brushes (31) being rotated during the cleaning operation, a wheel drive motor (32) for operating the driving wheels (4) for carrying said structure (3) over the solar panel array (2), a brush drive motor (33) for rotational actuation of the cleaning brushes (31), a supporting wheel (34), solar panels (55, 56) located on the structure such that maximum solar light impinges on a surface thereof, an operating unit for performing and controlling the operation of the wheel drive motor (32) and the brush drive motor (33); 
	characterized in that, said operating unit comprises a wheel motor driver (51) and a brush motor driver (52) that controls the speed of the wheel drive motor (32) and the brush drive motor (33) respectively, a first timer (53) wherein a time for actuation of the cleaning operating and driving operation is defined, a microcontroller (54) being signally communicated with an ultrasonic sensor (5), the microcontroller (54) controlling the2Application No. 16/958,580Response to Office Action of February 4, 2022 Attorney Docket No. 20-42419wheel drive motor (32) and the brush drive motor (33), so that, when said structure reaches the edges of the solar panel array (2), on the basis of signals from the ultrasonic sensor (5), the r.p.m. of the wheel drive motor (32) and the brush drive motor (33) are gradually reduced and after altering the mode of direction, the r.p.m. are gradually increased; batteries (55b, 56b) being charged by the solar panel (55, 56), said wheel motor driver (51) and the brush motor driver (52) receive required power supply from the battery (56b), said first timer (53) and the microcontroller (54) are operated by the power supply being supplied by the battery (55b);
	wherein said operating unit includes a second timer (36), a control unit-I (37) and a control unit-II (38); and 
	wherein said control unit-I has an SMPS [Switch mode Power Supply] (371) for generating regulated power (DC 12V), a microcontroller unit (372) connected in serial communication mode to reciprocally share data and operate from power being supplied from the SMPS (371), said microcontroller unit (372) is configured to interface with the ultrasonic sensors (5) and an RF transmitter (373) that transmits the pulse generated by the microcontroller unit (372) to the control unit-II.


The self-powered and timer based solar panel cleaning system as claimed in claim 1, wherein the power from the solar panel (55, 56) is supplied to the batteries (55b, 56b) through a solar charge controller (55a, 56a) respectively.

  The self-powered and timer based3Application No. 16/958,580Response to Office Action of February 4, 2022 Attorney Docket No. 20-42419solar panel cleaning system as claimed in claim 1, wherein said control unit-II has an SMPS [Switch Mode Power Supply] (381) for generating regulated power (DC 12V), an RF receiver (382) for receiving a pulse transmitted by the RF transmitter (373), a motor controlling unit (383) for controlling the rotating direction of the wheel drive motor (32).

8.     Cancelled
9.     Cancelled

Allowable Subject Matter
4.	Claims 1-2 and 5-7 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowable for, inter alia, disclosing the microcontroller (54) controlling the wheel drive motor (32) and the brush drive motor (33), so that, when said structure reaches the edges of the solar panel array (2), on basis of signals from the ultrasonic sensor (5), the r.p.m. of the wheel drive motor (32) and the brush drive motor (33) are gradually reduced and after altering the mode of direction the r.p.m. are gradually increased, in combination with all of the other claimed limitations in claim 1.
	The closest art of record Cao (CN105149253) discloses a self-powered and timer based solar panel cleaning system comprising a structure (Figure 1 Element 20) being supported through a plurality of driving wheels (Figure 2 Elements 104a, 104b, 104c, and 104d) that bidirectionally carry said structure along a length of a solar panel row and in a width direction of a solar panel width during a cleaning operation (The wheels carry the structure left and right while the moving rail Element 106 carries the structure up and down);
said structure (3) having a plurality of cleaning brushes (Line 381 of translated document “All cleaning brushes rotate in the same direction”) being rotated during the cleaning operation, a wheel drive motor (32) for operating the driving wheels (4) for carrying said structure (3) over the solar panel array (Translated description lines 257-259 “Specifically, as shown in FIG. 2, among the four traveling wheels, 104B and 104D are active wheels, which are installed on the upper and lower ends of the right vertical beam 111 and are driven by the traveling motor 105”), a brush drive motor (33) for rotational actuation of the cleaning brushes (Translated Description lines 292-294 “The cleaning mechanism 20 includes a cleaning motor 201 , a cleaning rotating shaft 202 , a cleaning brush 203 connected to the cleaning rotating shaft 202 , and the cleaning rotating shaft 202 is driven to rotate by the cleaning motor 201 through a pulley 204.”), an operating unit for performing and controlling the operation of the wheel drive motor (32) and the brush drive motor (33) (Translated Description lines 120-124 “Preferably, the control system includes an intelligent controller, a control terminal, and a monitoring module; the intelligent controller controls the operation of the walking motor, the cleaning motor and the scooping motor; the intelligent controller realizes remote control through the control terminal; The monitoring module is arranged on the cleaning mechanism.”). Thus, at least for the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
	
	Claims 2 and 5-7 would be allowed as being dependent from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723